       Case 3:20-cv-00126-BSM Document 4 Filed 05/08/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

ROGER DALE SMITH                                                           PLAINTIFF
ADC #600437

v.                        CASE NO. 3:20-CV-00126 BSM

FAYE BROWN, et al.                                                      DEFENDANTS

                                       ORDER

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 8th day of May, 2020.


                                                 UNITED STATES DISTRICT JUDGE
